DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1—37, 41, 42, 49, 55, 62—64 are cancelled. 
Allowable Subject Matter
	
Claims 38 – 40, 45 – 48, 50, 51, 52—54, 56—61 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 38, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein said controller is configured to optimize a merit function defined for optimizing at least one feature of any of a magnetic field and an electric field generated by said coils so as to determine an optimal current vector containing current values for application to said coils,
a plurality of amplifiers in communication with said controller, each of said amplifiers being electrically coupled to one of said independent coils,
wherein said controller effects each of said amplifiers to apply a current defined by said current vector for a coil associated with said amplifier to said independent coils”.

in combination with the rest of the limitations of the claim. 
b. With respect to claims 39, 40, 43 - 48,  50—54, 56—61 the claims have been found allowable due to their dependencies on claim 38.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

The prior art of record not relied on but considered pertinent Applicant’s disclosure is: Abe: US-20120235685-A1; Kempe: US-20160228702-A1; Lee 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER L LINDSAY JR/          Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                              
/Frederick Wenderoth/ 
Examiner, Art Unit 2852